DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 30 March 2021.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application(s) Chinese Patent Application No. 202010235312.6 filed on March 30, 2020 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determining a rescue plan based upon obtained target locations and determined rescue center locations which is an abstract idea of organizing human activities.
The limitations of “determining rescue-center locations of one or more rescue centers based on the target locations and the hospital locations; and determining a rescue plan for rescuing the one or more rescue targets based on the target locations, the hospital locations, and the rescue-center locations,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  Method claim 1 is devoid of any structure whatsoever and thus directed towards an abstract idea.  Next, other than reciting an “apparatus” in claim 8; a “server, comprising: one or more processors; and a storage device, configured to store one or more programs, wherein the one or more programs when executed by the one or more processors cause the one or more processors to perform the method of determining a rescue plan as recited in claim 1” in claim 15; or “A computer-readable storage medium, storing a computer program, which when executed by a processor, causes the method of determining a rescue plan as recited in claim 1” of claim 18 nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “apparatus” in claim 8; a “server, comprising: one or more processors; and a storage device, configured to store one or more programs, wherein the one or more programs when executed by the one or more processors cause the one or more processors to perform the method of determining a rescue plan as recited in claim 1” in claim 15; or “A computer-readable storage medium, storing a computer program, which when executed by a processor, causes the method of determining a rescue plan as recited in claim 1” language, “determining” in the context of this claim encompasses the user manually creating a rescue plan based upon obtained location information (i.e. dispatching emergency services based upon an incident and/or location obtained).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).   As noted above, method claim 1 is completely devoid of any structure (and additional elements).  The “obtaining” step is simply an extrasolution data gathering activity.  Next, the claim only recites one additional element – using a processor or modules to perform the steps. The processor or modules in steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sorting locations by time and/or distance) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “apparatus” in claim 8; a “server, comprising: one or more processors; and a storage device, configured to store one or more programs, wherein the one or more programs when executed by the one or more processors cause the one or more processors to perform the method of determining a rescue plan as recited in claim 1” in claim 15; or “A computer-readable storage medium, storing a computer program, which when executed by a processor, causes the method of determining a rescue plan as recited in claim 1” of claim 18 is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2, 5-7, 9, 12-14, 16, and 18-19 are dependent on claims 1, 8, 15, and 18 and include all the limitations of claims 1, 8, 15, and 18.  Therefore, claims 2, 5-7, 9, 12-14, 16, and 18-19 recite the same abstract idea of “determining a rescue plan based upon obtained target locations and determined rescue center locations.”  The claim recites the additional limitations further limiting the information collected and how it is used which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, 15, and 18, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 3-4, 10-11, 17, and 20 are dependent on claims 1, 8, 15, and 18 and include all the limitations of claims 1, 8, 15, and 18.  Therefore, claims 3-4, 10-11, 17, and 20 recite the same abstract idea of “determining a rescue plan based upon obtained target locations and determined rescue center locations.”  The claim recites the additional limitations further including mathematical concepts such as particle swarm optimization, which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 8, 15, and 18, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 8-9, 12-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US PG Pub. 2016/0284038).

As per claims 1, 8, 15, and 18, Johnson discloses a method, apparatus, server, and a computer-readable storage medium of determining a rescue plan, the method comprising (method, Johnson ¶32; central server, ¶59; processor, memory, ¶15-¶16; non-transitory computer readable medium, ¶18): 
obtaining target locations of one or more rescue targets and hospital locations of one or more hospitals (locations of one or more shelters, Johnson ¶6; number of occupants in shelter, ¶38; see also shelter may be a private space such as a home or business, ¶60; information about the person, ¶80 and ¶112; using GPS, ¶62; see also modules, ¶123); 
determining rescue-center locations of one or more rescue centers based on the target locations and the hospital locations (location of the rescuer, Johnson ¶16; emergency responders, ¶57; location of responder, ¶66) (Examiner notes the rescuer/emergency responder location as the equivalent to the rescue-center location i.e. first/emergency responders such as an EMT at a fire station); and 
determining a rescue plan for rescuing the one or more rescue targets based on the target locations, the hospital locations, and the rescue-center locations (The system processes the collected information and prepares an emergency response plan (420A). The emergency response plan may include notifications to users as well as plans for rescue operations. For instance, the system evaluates the information pertaining to each shelter and makes a determination of a priority for emergency response for each shelter based on that information. The evaluation and determination can account for attributes of the people located at each shelter. The system then assigns a highest priority shelter to each emergency responder. The system can consider one or more factors in assigning highest priority shelters, including the shelter status, the status of occupants of the shelter, emergency responder location and expertise, or environmental factors. The possible responders to emergency incidents may be determined based solely on distance from the locations of the emergency incidents, such as by circumscribing a circle of a particular radius around the event (where the circle can be made larger and larger until a predetermined number of potential responders can be found). The emergency responders may be selected based on their estimated time to respond, so that a system could look at the current speed of an emergency responder to infer that the emergency responder is in an automobile, and thus could arrive at the emergency incident more quickly than an emergency responder who is not currently moving, Johnson ¶128; directions, ¶30; plot itinerary, ¶59-¶60).

As per claims 2, 9, 16, and 19, Johnson discloses as shown above with respect to claims 1, 8, 15, and 18.  Johnson further discloses wherein obtaining the target locations of the one or more rescue targets comprises: obtaining social media information; and extracting the target locations of the one or more rescue targets from the social media information (social media posts, Johnson ¶91 and ¶99).

As per claims 5 and 12, Johnson discloses as shown above with respect to claims 1 and 8.  Johnson further discloses wherein each of the target locations is allocated one of the one or more hospitals or one of the rescue-center locations, wherein when each of the target locations is allocated one of the rescue-center locations, and each of the rescue-center locations is matched with one of the one or more hospitals, the operation of determining the rescue plan for rescuing the one or more rescue targets based on the target locations, the hospital locations, and the rescue-center locations comprises: determining a rescue sub-path corresponding to each of the target locations; determining a plurality of rescue paths based on the rescue sub-path corresponding to each of the target locations, wherein the plurality of rescue paths are configured for rescuing all of the one or more rescue targets; determining a total rescue time required for each of the plurality of rescue paths; taking the shortest time among total rescue times as a target total time; and using the rescue path corresponding to the target total time as the rescue plan for rescuing the one or more rescue targets (The central server 100 can provide information to other recipients. For example, the central server 100 can inform local hospitals of the number of victims that the hospitals are likely to receive, and the approximate time until the victims will arrive, Johnson ¶92; The process can tracks the actions of emergency responders as they approach the event and attend to a victim or people at the location of the event, ¶124; response plan delivered to responders, ¶129; using multivariate optimization techniques, ¶106; optimal path between two points, ¶118) (Examiner notes the different plans sent to the different responders as the equivalent to the sub-paths).

As per claims 6 and 13, Johnson discloses as shown above with respect to claims 5 and 12.  Johnson further discloses wherein determining the total rescue time required for each of the plurality of rescue paths comprises: determining rescue sub-times required for rescue sub-paths corresponding to each of the plurality of rescue paths; and superimposing the rescue sub-times to obtain the total rescue time (The central server 100 can provide information to other recipients. For example, the central server 100 can inform local hospitals of the number of victims that the hospitals are likely to receive, and the approximate time until the victims will arrive, Johnson ¶92; The process can tracks the actions of emergency responders as they approach the event and attend to a victim or people at the location of the event, ¶124).

As per claims 7 and 14, Johnson discloses as shown above with respect to claims 2 and 9.  Johnson further discloses wherein extracting the target locations of the one or more rescue targets from the social media information comprises: extracting key information in each piece of the social media information, the key information comprising a keyword or keyphrase; determining whether a target corresponding to the social media information is a rescue target; and in response to determining that the corresponding target of the social media information is a rescue target, extracting a target location carried in target social media information, to obtain the target locations of the one or more rescue targets, wherein the target social media information is the social media information corresponding to the rescue target (hashtags, Johnson ¶92; social media posts, ¶91 and ¶99) (Examiner notes certain tagged item hashtags as the equivalent to keyword or phrase).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-4, 10-11, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US PG Pub. 2016/0284038) further in view of Chester et al. (US PG Pub. 20140214742).

As per claims 3, 10, 17, and 20, Johnson discloses as shown above with respect to claims 1, 8, 15, and 18.  Johnson does not expressly disclose wherein determining the rescue-center locations of the one or more rescue centers based on the target locations and the hospital locations comprises: performing computation on the target locations and the hospital locations using a PSO (Particle swarm optimization) algorithm to determine the rescue-center locations of the one or more rescue centers.
However, Chester teaches determining the rescue-center locations of the one or more rescue centers based on the target locations and the hospital locations comprises: performing computation on the target locations and the hospital locations using a PSO (Particle swarm optimization) algorithm to determine the rescue-center locations of the one or more rescue centers (particle swarm optimization, Chester ¶1; mobile ad hoc emergency service, ¶28).
Both the Johnson and the Chester references are analogous in that both are directed towards/concerned with route planning/optimization for emergency services. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Chester’s particle swarm techniques in Johnson’s system to improve the system and method with reasonable expectation that this would result in an emergency response management system that is able to dynamically adapt based upon resources available.  
The motivation being that in mobile ad hoc tactical military networks or emergency service first responder networks, it is not desirable to have all of the cognitive network intelligence implemented by a single network node (e.g., a base station) because a disabling or removal of that network node would result in a failure of the entire cognitive network (Chester ¶28). 

As per claims 4 and 11, Johnson discloses as shown above with respect to claims 3 and 10.  While the combination of Johnson and Chester disclose the particle swarm optimization as shown above with respect to claims 3 and 10, the combination does not expressly disclose that wherein the PSO algorithm comprises a GPSO (global particle swarm optimization algorithm), a LPSO (local particle swarm optimization algorithm), a MCPSO (multi-swarm collaborative particle swarm optimization algorithm), or a SIPSO (selective information particle swarm optimization algorithm).
However, the Examiner notes that the specific type of particle swarm optimization algorithms are simply a design choice which would be obvious to try as there is a finite number of predictable types of particle swarm algorithms (See MPEP 2144.05.B).
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include a GPSO (global particle swarm optimization algorithm), a LPSO (local particle swarm optimization algorithm), a MCPSO (multi-swarm collaborative particle swarm optimization algorithm), or a SIPSO (selective information particle swarm optimization algorithm) as this is simply a design choice from a finite number of particle swarm algorithms commonly used or are marketed successful.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (additional art can be located on the PTO-892):
Alexander et al. (US PG Pub. 2006/0224629) Networked emergency management system. 
Zink et al. (US PG Pub. 2010/0023484) System and method for generating personalized emergency plans. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629